1    Joe Angelo (Bar # 268542)
     jangelo@gajplaw.com
2    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
3    Roseville, CA 95747
     916-290-7778 ph
4    916-721-2767 fax
5    Attorney for Defendant
     Dean Asimos
6

7

8
                              UNITED STATES BANKRUPTCY COURT
9
                  NORTHERN DISTRICT OF CALIFORNIA – SANTA ROSA DIVISION
10

11
     In Re:                                         Case No.: 11-13214
12
                                                    A.P. Case No.: 14-01018-CN
13   DEAN GREGORY ASIMOS
                                                    Chapter 7
14                         Debtor
                                           DEFENDANT’S MEMORANDUM OF
15   _____________________________________ POINTS AND AUTHORITIES IN SUPPORT
                                           OF HIS MOTION FOR SUMMARY
16   Jason Everett Thompson                JUDGMENT
17                         Plaintiff                Date:       August 5, 2020
                                                    Time:       11:00 am
18   v.                                             Location:   99 South E Street
                                                                Santa Rosa, California
19   Dean Gregory Asimos
                                                    Judge:      Hon. Charles Novack
20                         Defendant.
21

22

23            Debtor and Defendant Dean Asimos (hereinafter “Defendant” or “Asimos”), by and

24   through his attorney Joe Angelo of Gale, Angelo, Johnson, & Pruett, P.C., hereby files this

25
     memorandum of points and authorities in support of his motion for summary judgment.

26
     Defendant.

27
     //

28
     //

                                                    1


     Case: 14-01018      Doc# 56-1      Filed: 06/25/20   Entered: 06/25/20 13:52:11     Page 1 of
                                                    8
1                                            I. INTRODUCTION
2              Plaintiff Jason Everett Thompson (hereinafter “Plaintiff”) filed an adversary proceeding
3    against Asimos on January 22, 2014, originally seeking to deny Asimos’ discharge pursuant to
4    11 U.S.C. §§ 727(c), (d), and (e), and to exclude from discharge a judgment entered in August
5    of 2013 for approximately $631,000 pursuant to 11 U.S.C. § 523(a)(6). On July 23, 2014 the
6    Court entered an Order previously vacating in part the dismissal of the instant matter and
7    allowing Plaintiff to proceed with the 523(a)(6) claim. Plaintiff’s 727 claims were dismissed.
8    Asimos seeks an order from this Court finding that the Plaintiff is to take nothing from Asimos
9    and that any and all amounts allegedly owed are discharged. Asimos also seeks to recover his
10   fees and costs incurred in defending this action as the underlying dispute arose from a breach of
11   contact claim, which allowed the parties to the contract to recover attorney’s fees and costs.
12   While the relationship between the parties has been contentious during the underlying state court
13   litigation, the issue for this Court to resolve are relatively straightforward with respect to the
14   matters contained within Plaintiff’s operative adversary proceeding complaint and award that is

15   sought.

16             Various status conferences have been held in this matter and the Court has continued the

17   trial that was previously scheduled on February 18, 2015 several times at the request of the

18   Parties. A trial is currently scheduled to take place on September 16, 2020 at 1:00pm in Santa

19   Rosa, California.

20                                      II. STATEMENT OF FACTS

21             Asimos initially filed for chapter 13 bankruptcy protection on August 29, 2011 (Docket

22   Entry Number 1). Asimos sought bankruptcy protection primarily to assist with reorganization

23   of his substantial Internal Revenue Service debt that was outstanding at the time of his filing.

24   (Declaration of Joe Angelo; Exhibit A: Asimos Transcript Pg. 99). Asimos’ chapter 13 plan

25   was confirmed shortly after filing. Several years into his chapter 13 Asimos became unable to

26   continue with his chapter 13 payments and subsequently converted his chapter 13 case to one

27   under chapter 7 on October 10, 2013. (Docket Entry Number 71). The Court entered Asimos’

28

                                                       2


     Case: 14-01018        Doc# 56-1      Filed: 06/25/20    Entered: 06/25/20 13:52:11       Page 2 of
                                                      8
1    discharge on May 19, 2014 and subsequently closed the main case on June 11, 2014. Asimos’
2    chapter 7 proceeding was determined to be a “no-asset” bankruptcy.
3             On October 11, 2011 Plaintiff filed a complaint against Asimos in the San Francisco
4    Superior Court alleging various causes of action as a result of a business relationship between
5    Plaintiff and Asimos that ultimately did not work out. A bench trial was held over the course of
6    several days in October of 2012. A judgment was ultimately entered against Asimos on August
7    23, 2013 in the amount of $450,038 plus additional attorney’s fees and costs in the amount of
8    $181,250.
9             Plaintiff’s 523(a)(6) claim, as alleged in his complaint, seeks to exclude the $631,288
10   award from discharge on the grounds that Asimos willfully, intentionally, and maliciously
11   concealed his bankruptcy filing from Plaintiff, thereby causing Plaintiff economic harm.
12   (Plaintiff’s Complaint, Docket Entry Number 1; Pgs. 7 – 8).
13            Plaintiff filed a complaint in the San Francisco Superior Court on October 11, 2011 (See
14   Declaration of Joe Angelo, Exhibit B). Asimos filed an answer and cross complaint on

15   December 30, 2011 (See Declaration of Joe Angelo, Exhibit C). After Plaintiff filed the state

16   court action against Asimos, Asimos engaged the services of Jessica Barsotti to represent him in

17   that matter. (Declaration of Joe Angelo, Exhibit D: Asimos Transcript Pg. 50). Asimos

18   informed Jessica Barsotti that he was involved in a bankruptcy proceeding (Declaration of Joe

19   Angelo, Exhibit E: Asimos Transcript Pg. 50 – 51). Asimos was unaware that documents filed

20   on his behalf by Jessica Barsotti did not indicate the existence of a pending bankruptcy.

21   (Declaration of Joe Angelo, Exhibit F: Asimos Transcript Pg. 122). During a deposition of

22   Asimos that was being taken in connection with Plaintiff’s state court complaint, Asimos

23   responded that he was in a bankruptcy proceeding. (Declaration of Dean Asimos, ¶¶ 10 - 12).

24   The question regarding the status of Asimos’ bankruptcy filing was the first time he learned that

25   Plaintiff asked about any pending bankruptcy proceedings. (Declaration of Dean Asimos, ¶¶ 10

26   – 12).

27   //

28   //

                                                      3


     Case: 14-01018       Doc# 56-1      Filed: 06/25/20    Entered: 06/25/20 13:52:11       Page 3 of
                                                     8
1                                         III. LEGAL STANDARD
2           Rule 56 of the Federal Rules of Civil Procedure, applicable here by Federal Rule of
3    Bankruptcy Procedure 7056, provides that “[t]he court shall grant summary judgment if the
4    movant shows that there is no genuine dispute as to any material fact and the movant is entitled
5    to judgment as a matter of law.” At the summary judgment stage, the court’s function is not to
6    weigh evidence and determine the truth of the matter, but to determine whether there is a genuine
7    issue for trial. Fed. R. Bankr. P. 7056; Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).
8           The moving party “initially bears the burden of proving the absence of a genuine issue
9    of material fact.” In re Oracle Corp. Sec. Litigation, 627 F.3d 376, 387 (9th Cir. 2010). If the
10   moving party meets its initial responsibility, the burden then shifts to the opposing party to
11   establish that a genuine issue as to any material fact actually does exist. Matsushita Elec. Indus
12   Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). “In evaluating the evidence to determine

13   whether there is a genuine issue of fact, [the court draws] all reasonable inferences supported by

14   the evidence in favor of the non-moving party.” Walls v. Central Contra Costa Transit Auth.,

15   653 F. 3d 963, 966 (9th Cir. 2011). It is the opposing party’s obligation to establish facts from

16   which the inference may be drawn. See Richards v. Nielsen Freight Lines, 602 F. Supp. 1224,

17   1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898, 902 (9th Cir. 1987). “A property-supported

18   summary judgment motion cannot be defeated by the mere existence of some alleged factual

19   dispute.” Roussos v. Michaelides (In re Roussos), 251 B.R. 86, 91 (9th Cir. BAP 200).

20          Section 523(a)(6)

21          Section 523(a)(6) prevents discharge “for willful and malicious injury by the debtor to

22   another entity or to the property of another entity.” 11 U.S.C. § 523(a)(6). The Supreme Court

23   in Kawaauhau v. Geiger (In re Geiger), 523 U.S. 57 (1998), made clear that for section 523(a)(6)

24   to apply, the actor must intend the consequences of the act, not simply the act itself. Id., at 60.

25   Both willfulness and maliciousness must be proven to deny discharge under 523(a)(6). In re

26   Ormsby, 591 F. 3d 1199, 1206 (9th Cir. 2010). “Negligent or reckless acts which inflict

27   consequential injury do not fall within the ambit of § 523(a)(6). Geiger, 523 U.S. at 64.

28   //

                                                      4


     Case: 14-01018       Doc# 56-1     Filed: 06/25/20     Entered: 06/25/20 13:52:11         Page 4 of
                                                    8
1           Willful Injury
2           In the Ninth Circuit, the courts have determined that section “523(a)(6)’s willful injury
3    requirement is met only when the debtor has a subjective motive to inflict injury or when the
4    debtor believes that injury is substantially certain to result from his own conduct.” Carrillo v.
5    Su (In re Su), 290 F.3d 1140, 1142 (9th Cir. 2002). The Su court “established that the malicious
6    injury requirement of § 523(a)(6) must be determined separately from the willful injury
7    requirement.” In re Barboza, 545 F.3d 702, 711 (9th Cir. 2008 (quoting In re Su, 290 F. 3d at
8    1146-47).
9           Here, Plaintiff cannot establish that Asimos ever possessed the subjective motive to
10   injure Plaintiff. Asimos explained during his December 3, 2019 deposition that he was unaware
11   that his state court attorney, Ms. Barsotti, did not inform Plaintiff of the pending bankruptcy
12   proceeding. Declaration of Joe Angelo; Exhibit G: Asimos Transcript Pg. 50-51, 122). When

13   specifically asked about the existence of any bankruptcy proceeding during a deposition that was

14   being taken in connection with the state court proceeding, Asimos indicated that there was a

15   pending proceeding and readily disclosed that information to Plaintiff and his attorney

16   (Declaration of Dean Asimos, ¶14). Had there been any intent to injure Plaintiff, as Plaintiff

17   alleges, Asimos would not have disclosed the existence of his bankruptcy proceeding to Plaintiff

18   and his counsel. When asked directly, and not relying on Ms. Barsotti, Asimos disclosed the

19   filing and provided the necessary information to Plaintiff and his counsel.

20          Further, even if there was some hypothetical intent for Asimos to withhold the existence

21   of his bankruptcy filing, Asimos could not have ever known that Plaintiff would be injured from

22   that omission. Asimos was unaware of the fee agreement that existed between Plaintiff and his

23   counsel (Declaration of Joe Angelo, Exhibit H: Asimos Transcript Pg. 64). Asimos’ own fee

24   agreement was a contingency agreement and he understood that to mean that no money was

25   owed and his counsel would recover fees only if he prevailed on his action. (Declaration of Joe

26   Angelo, Exhibit I: Asimos Transcript Pg. 54). Earlier legal arrangements between Asimos and

27   Plaintiff also were subject to a contingency agreement (Declaration of Joe Angelo, Exhibit J:

28

                                                      5


     Case: 14-01018      Doc# 56-1      Filed: 06/25/20    Entered: 06/25/20 13:52:11        Page 5 of
                                                    8
1    Asimos Transcript Pg. 86). There was nothing that would have alerted Asimos that Plaintiff was
2    actively paying his counsel for his representation through at least September of 2012.
3           Plaintiff cannot show that Asimos intended any type of injury to flow from the alleged
4    concealment of his bankruptcy filing. And when asked in his deposition regarding the existence
5    of a bankruptcy, Asimos readily disclosed that he was involved in a bankruptcy proceeding. The
6    failure of Asimos’ state court attorney to disclose the existence of a bankruptcy was unknown to
7    Asimos and, if anything, supports the fact that Asimos had no intent to conceal the existence of
8    his bankruptcy filing. At best, Plaintiff may be able to show that Asimos was negligent in when
9    the bankruptcy was disclosed, however, the Supreme Court in Geiger made clear that negligent
10   or reckless acts are outside the scope of 11 U.S.C. § 523(a)(6)’s inquiry. And even if the court
11   were to be inclined to find that Asimos did intend to hide the existence of his bankruptcy filing,
12   the facts do not support the conclusion that Asimos intended the injury (attorney’s fees) as a

13   result, as Asimos was not even aware of the arrangement between Plaintiff and his counsel.

14          Malicious Injury

15          “A malicious injury involves (1) a wrongful act, (2) done intentionally, (3) which

16   necessarily causes injury, and (4) is done without just cause or excuse.” Petralia v. Jercich (In

17   re Jercich), 238 F.3d 1202, 1209 (9th Cir. 2001). Malice may be inferred based on the nature of

18   the wrongful act. Transamerica Commercial Fin. Corp. v. Littleton (In re Littleton), 942 F.2d

19   551, 554 (9th Cir. 1991). To infer malice, however, it must first be established that the

20   conversion was willful.” Thiara v. Spycher Bros. (In re Thiara), 285 B.R. 420, 432 (9th Cir.

21   BAP 2002).

22          The “act” complained of in Plaintiff’s complaint is that Asimos’ failure to disclose his

23   bankruptcy filing led to Plaintiff incurring unnecessary attorney’s fees for prosecution of an

24   action that would have otherwise not been maintained. Assuming that Plaintiff can establish that

25   an omission is a “wrongful act” Plaintiff cannot establish that Asimos did that act intentionally,

26   that the act caused injury, and that the act was done without just cause or excuse.

27          The facts support the contention that Asimos did not intentionally fail to disclose the

28   existence of his bankruptcy filing. Plaintiff cannot prove otherwise. Asimos explained during

                                                      6


     Case: 14-01018      Doc# 56-1      Filed: 06/25/20     Entered: 06/25/20 13:52:11        Page 6 of
                                                    8
1    his December 3, 2019 deposition that his state court attorney filled out the case management
2    form and neglected to check the bankruptcy box. (Declaration of Joe Angelo, Exhibit K:
3    Asimos Deposition Pg. 122, Exhibit 19). When Asimos was asked about any bankruptcy filings
4    during a deposition in connection with Plaintiff’s state court action, Asimos disclosed the
5    existence of the filing. Even Plaintiff concedes this in his adversary complaint (See Paragraph
6    19 of the Adversary Complaint; Docket Entry 1).
7            Similarly, Plaintiff cannot establish that any injury was incurred, or that Asimos was
8    aware that any injury could have been caused to Plaintiff. Asimos testified during his December
9    3, 2019 deposition that he was unaware of the fee arrangement between Plaintiff and his counsel.
10   Asimos himself explained that his own fee agreement with Ms. Barsotti was a contingency
11   agreement and that he was not paying for her representation. Asimos also alluded to a prior fee
12   agreement between Plaintiff and himself that was on a contingency basis.
13           Lastly, Plaintiff cannot prove that the “act” was done without just cause or excuse. There
14   is no dispute that Asimos disclosed the existence of his bankruptcy when he was directly asked

15   by Plaintiff’s counsel during a deposition that was taken in the course of the state court litigation.

16   Asimos was unaware of any action that was taken by his counsel, Ms. Barsotti, and did not direct

17   her to file forms that failed to disclose the existence of his bankruptcy proceeding. When Asimos

18   was specifically asked by Plaintiff’s counsel about the existence of a bankruptcy proceeding,

19   Asimos disclosed the existence of his filing. (Declaration of Dean Asimos, ¶¶ 10-12). Asimos

20   was unaware prior to his state court deposition that Plaintiff had requested information regarding

21   the existence of a pending bankruptcy. Had Plaintiff sought such information directly from

22   Asimos, Asimos would have provided that information immediately. (Declaration of Dean

23   Asimos, ¶ 15).

24           When looking at the facts as a whole it establishes that Asimos did not willfully and

25   maliciously harm Plaintiff by failing to disclose the existence of his bankruptcy filing. As such,

26   it is appropriate for the Court to find in favor of Asimos. There is no question of fact regarding

27   Asimos’ intent and this matter can be resolved at this juncture without the need for a further

28   presentation of evidence.

                                                        7


     Case: 14-01018       Doc# 56-1      Filed: 06/25/20      Entered: 06/25/20 13:52:11         Page 7 of
                                                     8
1                                          IV.     CONCLUSION
2           Asimos respectfully requests that this Court grant his motion for summary judgment and
3    find that Plaintiff cannot prove the elements of an 11 U.S.C. § 523(a)(6) claim. The facts and
4    supporting exhibits show that Asimos disclosed his bankruptcy filing when directly asked by
5    Plaintiff. The facts also show that Asimos could not have intended to harm or injure Plaintiff as
6    Asimos was unaware of the nature of the fee agreement between Plaintiff and his counsel. To
7    the extent that a disclosure of Asimos’ bankruptcy filing was possible, the lack of any disclosure
8    was due to missteps by Asimos’ counsel and not as a result of any action or direction from
9    Asimos. Therefore, Asimos requests the Court grant his motion, find that the Plaintiff is to take
10   nothing from Asimos, and award Asimos his fees and costs incurred in defending this action.
11

12   Dated: June 24, 2020                          Gale, Angelo, Johnson, & Pruett, P.C.
13
                                                   By: /s/ Joe Angelo
14
                                                   Joe Angelo
15                                                 Attorney for Defendant Dean Asimos

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      8


     Case: 14-01018      Doc# 56-1      Filed: 06/25/20     Entered: 06/25/20 13:52:11        Page 8 of
                                                    8
